Memorandum Opinion and Order
Newman, Senior Judge:
Before the court in these consolidated ac-tions1 is plaintiffs motion for a rehearing and reconsideration of this court’s decisions of August 25,1992 denying plaintiff s motions for summary-judgment, 16 CIT 763, Slip Op. 92-143, 144, and 145. Plaintiffs application seeks an evidentiary hearing in support of its motions for summary judgment. Defendant opposes such application.
In the interest of effective judicial administration, plaintiffs application for reconsideration is granted, but an evidentiary hearing for submission of plaintiffs proposed evidence on the instant motions for summary judgment is denied as unnecessary.
Briefly, in the decisions of August 25, 1992 this court denied plaintiffs motions for summary judgment for the reason that plaintiff had failed to submit an affidavit or other evidence on its motion identifying the disputed merchandise under the complaint in the invoices covered by the particular entries in the case; and also on the ground that plaintiff *928failed to submit any evidence concerning the issues of secure closures and use of the containers. Plaintiff, in connection with its motion for reconsideration, now seeks an evidentiary hearing at which it proposes to introduce in evidence “properly qualified documentation,” samples, and an authenticating affidavit of one of plaintiffs officers as part of the record in support of its motion for summary judgment. Plaintiff contends that a simple examination by the court of the samples as “potent witnesses” at the evidentiary hearing will establish the absence of any genuine issues of material fact and, as a matter of law, the correctness of plaintiffs claimed classification of its merchandise under heading 7010 of the Harmonized Tariff Schedule of the United States.
“While reconsideration of a summary judgment motion usually occurs upon the motion’s renewal, the presentation of a renewed motion is not required for reconsideration, since a district court can reconsider an interlocutory ruling.” 6 Moore’s Federal Practice (2d ed.), par. 56.14[3], p. 56-197. Reconsideration of an interlocutory order is entirely within the discretion of the court.
In support of its motions for summary judgment in these now consolidated actions, plaintiff is granted leave to submit samples of its glass containers, documentary evidence, and a supporting authenticating affidavit, as proposed. See Carrol v. Paramount Pictures, 3 F.R.D. 95 (D.C.N.Y. 1942) (in action for libel based on motion picture, court could view the alleged libelous picture in connection with plaintiffs motion for summary judgment on supporting affidavits); Arnstein v. Porter, 154 F.2d 464 (2d Cir. 1946) (in action for infringement of copyrights to musical compositions, on issue of copying, court listened to the composition as played in the phonograph recordings submitted by defendant on motion for summary judgment). Defendant, of course, may counter with affidavits, depositions or other evidentiary materials in contravention of plaintiffs submissions and motion for summary judgment. Whether, and to what extent, summary judgment is an appropriate vehicle for expeditious resolution of this case in light of these evidentiary submissions is the matter for reconsideration.
However, in order for the court to consider, simply, documents and physical exhibits on a motion for summary judgment, it is unnecessary for the court to hold an “evidentiary hearing.” Indeed, a “minitrial” for receipt of such evidence on plaintiffs motion would impair the salutary objectives of the summary judgment vehicle — a time-honored speedy and inexpensive format for disposing of a case absent, of course, any genuine issues of material fact. Accordingly, plaintiffs request for an evidentiary hearing is denied as unnecessary.
To fully protect defendant’s right to discovery, and as a condition precedent to reconsideration, plaintiff shall first comply with defendant’s discovery, which shall be concluded within sixty days of the date of this order. Thereafter, within ten days following receipt of plaintiff s proposed evidentiary submissions together with a supplemental memorandum of law, defendant may serve and file opposing affidavits or other *929evidentiary materials and an opposition memorandum of law. Plaintiff shall have ten days thereafter within which it may file and serve a reply brief.
Plaintiffs request to file a reply brief to defendant’s opposition to plaintiff s motion for reconsideration is denied, but as previously stated, plaintiffs motion for reconsideration is granted.

 The opinions were issued in court Nos. 91-08-00595, 91-09-00677, and 91-10-00745 before these actions were consolidated by order of September 16,1992.